While the decision in this case, and in the recent case of Federal Land Bank of Columbia v. Godwin on re-hearing, which was handed down January 9, 1933, have, in my opinion, the effect of overruling in part the case of Boley v. Daniel,72 Fla. 121, 72 So.2d 644, I nevertheless concur. The opinion in the case of Boley v. Daniel is a strong one. I had long regarded it as the last word on that subject. It was only after considerable study and investigation of the authorities that I became convinced that this Court would be justified in departing from it. I agree with Mr. Justice BUFORD that if in this case we followed Boley v. Daniel, the decree of the court below would have to be affirmed, but I also agree with Mr. Justice TERRELL in holding that the Federal Land Bank is entitled to be subrogated to the lien of the first mortgage of J. C. Sims, in accordance with the broader application of the principle of subrogation adopted by us on re-hearing in the recent case of Federal Land Bank v. Godwin. Some of the authorities which have led me to this conclusion are: Those *Page 561 
cited in the opinion of Mr. Justice TERRELL in the Godwin case,supra; also 25 R. C. L., Sections 1, 2 and 3, pp. 1313-1314; Sheldon on Subrogation, p. 4; Harris' Law of Subrogation, pp. 1-2; 60 C. J. 706 et Seq., 807-816; Jones on Mortgages, 8th ed., Sections 1111-1113-1115; and the many cases cited in a valuable note in 70 A. L. R., beginning with p. 1398, to which attention was called by Commissioner Davis in his opinion in the Godwin case, 136 So.2d 513, 516.
The points in the case of Boley v. Daniel, which seem to me to be out of harmony with the principles we have adopted in this case, are: (1) The failure to recognize the agreement between Lee Daniel and Brooks that the mortgage of the former should constitute a first lien on the premises, as being sufficient to sustain the right of subrogation; and (2) the doctrine laid down to the effect that on payment of the first mortgage, the second mortgage became ipso facto, by operation of law, the first lien on the property, and a "vested right."
In certain respects, however, the facts in the case of Boley v. Daniel are unlike those in the case here under consideration, and also unlike the facts in the case of Forman and Company v. First National Bank of Quincy, 76 Fla. 48,79 So.2d 742.
In the case of Boley v. Daniel there does not appear to have been any effort made, or care exercised, on the part of Daniel to make his mortgage the first lien. For aught that appears in the record of that case, the Boley mortgage was probably recorded on the public records of Escambia County and might by the exercise of ordinary diligence have been discovered. The record does not disclose any representation made by Brooks to Daniel that there was no other mortgage against the property. Daniel's belief that there was not, appears to have been born within his own mind. There was no mistake arising from an examination *Page 562 
of the record, resulting in the finding of no prior lien, followed later by the discovery of an intervening lien. Nor was there any mistake in acting on the faith of a representation that there was no other lien, which later proved to be untrue. So the facts in the case of Boley v. Daniel are weaker than in the Forman case and are much weaker than in the instant case. There was nothing in the case of Boley v. Daniel indicating fraud excepting the agreement that Daniel should be given a first lien on the property, which he did not get. It is thus easier to distinguish the facts in these cases than to reconcile the doctrine and principles announced. In Boley v. Daniel, it was announced that in order for the right to subrogation to have existed in that case, would have had to rest upon an agreement that the lien of the first mortgage should be kept alive; whereas, in the Forman case, it was held that such an agreement would, under the facts of that case, be implied. Another feature contained in Boley v. Daniel which is at variance with the principle applied in this case was the pronouncement that the second mortgagee, upon cancellation of the first mortgage, acquired a "vested right" as first lienor. If the cancellation of the first mortgage operates ipso facto
to elevate the second mortgagee to the position of the first mortgagee as a matter of law, would that not take place in cases where there was an express agreement between the parties as well as in cases where no such agreement existed? For usually the junior mortgagee is not a party to the agreement whether express or implied. He usually has no connection with the transaction whatever. He pays nothing. He invests nothing; he does not change his position, but merely holds his mortgage. And, under the rule announced in Boley v. Daniel, when the transaction between the other parties is over, he awakes to find that he has been catapulted into the position of first mortgagee without any effort *Page 563 
or expenditure on his part. In the instant case it might be noted that the intervening mortgagee, Helen K. Dekle (who, so far as the record shows, was entirely free from fraud or misconduct whatsoever), took her mortgage as a second mortgage and expressly made it subject to the Sims mortgage, as to which subrogation is here sought by the bank. See 41 C. J. pp. 590-91. If we refuse the bank the right of subrogation to the lien of the J. C. Sims first mortgage, to the extent of the amount paid by it to retire that mortgage, the second mortgage would, without any consideration moving from her, be enriched at the loss of the bank; whereas, if the doctrine of subrogation be applied, the bank would be saved from loss, and the second mortgagee would be no worse off than she was before — she would be left in the same position that she was before the bank paid off the first mortgage pursuant to its agreement with the first mortgagor. Thus subrogation in this case would further the ends of justice without imposing any new burden upon anyone.
For these reasons, I concur in the opinion of Mr. Justice TERRELL that subrogation should be allowed in this case and that the judgment below should be reversed with directions to allow such subrogation. I hardly deem it necessary for the Court to pass upon the other questions raised, as to one of which, at least, I have serious doubts.